DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is responsive to the amendment dated 02/23/2022. Claims 1 and 3-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 11-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the exercise" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the exercise" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the exercise" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rendered indefinite insofar as they inherit the deficiencies of the rejected base claims above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-9, 13-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190046078 A1 (Lim et al).
Regarding Claim 1, Lim et al teaches an exercise support method performed by a wearable device, comprising: receiving exercise setting information via an input (Paragraph 165, controller receives input from user), the exercise setting information indicating selected lower body muscles of a user to exercise (Paragraph 181, display presents a plurality of abnormal gait types for user to select from. Different abnormal gaits would be based on different lower body muscles. See Figure 2 of Malanga, gait abnormalities present in different portions of the gait are caused by the activation of different muscle groups); determining a torque profile to apply to the wearable device (see Paragraph 10) such that the torque profile applies a resistance torque to hinder a movement of the user in one or more gait segments (see Paragraph 19, device generates a torque profile to resist gait motion) corresponding to the selected lower body muscles associated with the exercise among a plurality of gait segments within a gait phase (see Paragraph 181, a plurality of abnormal gait phases are presented. User selects one of the abnormal gait phases. Each abnormal gait phase is resultant from certain lower body muscles as evidenced by Figure 2 of Malanga); and operating an actuator of the wearable device based on the torque profile (Paragraph 31, driver outputs resistance torque based on torque profile).
Regarding Claim 3, Lim et al teaches the determining of the torque profile comprises: determining a resistance torque application interval (see Paragraph 17, torque is output at an output timing) according to the exercise setting information based on the gait phase of the user (see Paragraph 172, torque output pattern is based on gait phase of a user), wherein the operating the actuator applies the resistance torque during the resistance torque application interval (see Paragraph 211, resistance torque is applied with a delay delta t between application intervals) within the one or more gait segments of the gait phase (see Paragraph 212, resistance torque is applied during gait motion, which is comprised of one or more gait segments).
Regarding Claim 4, Lim et al teaches the exercise setting information includes information associated with the selected lower body muscles from among a plurality of lower body muscles of the user (see paragraph 81, a foot, calf, or thigh are disclosed as muscles that can be affected by the device).
Regarding Claim 5, Lim et al teaches the receiving of the exercise setting information comprises: receiving the exercise setting information from a remote controller (remote controller 1810) configured to communicate with the wearable device (see Paragraph 187, remote control communicates user input to device).
Regarding Claim 6, Lim et al teaches the determining of the torque profile comprises: estimating the gait phase of the user (see Paragraph 31, device measures gait motion) based on sensor information sensed by one or more sensors of the wearable device (see Paragraph 31, sensor device senses gait motion); and determining the torque profile based on the gait phase and the exercise setting information (see Paragraph 31, torque profile is generated according to gait sensed to resist gait motion. Resisting gait motion would provide exercise to a user).
Regarding Claim 8, Lim et al teaches the determining of the torque profile comprises: determining the torque profile such that an assistance torque that supports a leg movement of the user is output in a first time interval (see Paragraph 82, assistance torque is output based on the torque profile, which includes a time delay delta t), and the resistance torque that hinders the leg movement of the user is output in a second time interval (see Paragraph 88, resistance torque is output after a time delay).
Regarding Claim 9, Lim teaches the wearable device is configured to operate in one of a walking assist mode and an exercise mode (see Figure 22. Note that resist mode would provide exercise to a user, as a user would have to exert greater force to perform walking movements) such that, in the walking assist mode the wearable device assists a leg movement of the user (see Abstract, a torque profile output by the device can assist gait motion) and, in the exercise mode the wearable device outputs the resistance torque to hinder the leg movement of the user (see abstract, the torque profile can provide resistance to the leg motion of a user).
Regarding Claim 10, Lim et all teaches selectively setting the wearable device to an exercise mode (see Figure 22, device can be selectively set to resist or assist mode); receiving exercise setting information via an input (see Paragraph 149, the amount of resistance/assistance provided by the device can be changed by a user), the exercise setting information indicating selected lower body muscles of a user to exercise (see Paragraph 181, a plurality of abnormal gait phases are presented. User selects one of the abnormal gait phases. Each abnormal gait phase is resultant from certain lower body muscles as evidenced by Figure 2 of Malanga. Each abnormal gait setting would indicate a different muscle group); and outputting, via an actuator of the wearable device (driver 130), a resistance torque that hinders a movement of the user in one or more gait segments (Paragraph 31, driver outputs resistance torque based on torque profile) corresponding to the selected lower body muscles among a plurality of gait segments within a gait phase (see Paragraph 181, user selects one of a number of abnormal gait phases. Each abnormal gait phase is resultant from certain lower body muscles as evidenced by Figure 2 of Malanga. The device outputs a torque profile according to the selected type of abnormal gait, with each abnormal gait requiring torque in different gait phase(s). See paragraph 73).
Regarding Claim 12, Lim et al teaches a non-transitory computer-readable medium (see Paragraph 91, computer readable instructions) comprising computer readable instructions (see paragraph 91, computer readable instructions) that, when executed by a computer, cause the computer to perform the exercise support method of claim 1 (see paragraph 91, computer readable instructions cause device to execute the device operations).
Regarding Claim 13, Lim et al teaches a wearable device comprising: an actuator (driver 130) configured to output a torque based on a torque profile (see paragraph 94, the controller controls the driver to output torque based on a torque profile); and a controller (controller 120) configured to, receive exercise setting information via an input (Paragraph 165, controller receives input from user) , the exercise setting information indicating selected lower body muscles of a user to exercise(Paragraph 181, display presents a plurality of abnormal gait types for user to select from. Different abnormal gaits would be based on different lower body muscles. See Figure 2 of Malanga, gait abnormalities present in different portions of the gait are caused by the activation of different muscle groups), determine the torque profile (see Paragraph 10) such that the torque profile applies a resistance torque to hinder a movement of the user in one or more gait segments (see Paragraph 19, device generates a torque profile to resist gait motion) corresponding to the selected lower body muscles associated with the exercise among a plurality of gait segments within a gait phase (see Paragraph 181, a plurality of abnormal gait phases are presented. User selects one of the abnormal gait phases. Each abnormal gait phase is resultant from certain lower body muscles as evidenced by Figure 2 of Malanga), and operate the actuator of the wearable device based on the torque profile (Paragraph 31, driver outputs resistance torque based on torque profile).
Regarding Claim 14, Lim et al teaches the controller is configured to, set the torque profile (Abstract, torque profile is generated based on state variable) such that the resistance torque to hinder a movement of the user is output in the one or more gait segments (see Paragraph 211, resistance torque is output during gait motion) corresponding to the selected lower body muscles (see Paragraph 181, a plurality of abnormal gait phases are presented. User selects one of the abnormal gait phases. Each abnormal gait phase is resultant from certain lower body muscles as evidenced by Figure 2 of Malanga. Assistance and resistance torque is then output based on this selection as per paragraph 88).
Regarding Claim 15, Lim et al teaches a sensor configured to sense a movement of the user to generate sensing information (see paragraph 31, sensor measures user motion), wherein the controller is configured to, estimate the gait phase of the user based on the sensing information (see Paragraph 31, sensor measures gait motion of the user), and determine the torque profile based on the gait phase and the exercise setting information (see flowchart of Figure 29).
Regarding Claim 17, Lim et al teaches the controller is configured to determine the torque profile (see Paragraph 31, controller generates the torque profile) such that an assistance torque that supports a leg movement of the user is output in a first time interval (see Paragraph 88, an assistance torque is output by the device) and the resistance torque that hinders the leg movement of the user is output in a second time interval (see Paragraph 88, a resistance torque is output after a time delay delta t).
Regarding Claim 18, Lim et al teaches the wearable device is configured to operate in one of a walking assist mode and an exercise mode (see Figure 22. Note that resist mode would provide exercise to a user, as a user would have to exert greater force to perform walking movements) such that, in the walking assist mode the wearable device assists a leg movement of the user (see Abstract, a torque profile output by the device can assist gait motion) and, in the exercise mode the wearable device outputs the resistance torque to hinder the leg movement of the user (see abstract, the torque profile can provide resistance to the leg motion of a user).
Regarding Claim 19, Lim et al teaches a communicator (see Paragraph 194, the device can communicate with a remote controller, necessitating the use of a communication component) configured to receive the exercise setting information from a remote controller (see Paragraph 194, the device of Lim et al is able to communicate with the remote controller).

Allowable Subject Matter
Claims 7, 11, 16, and 20-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, no prior art was found which taken alone or together teaches or fairly suggests identifying the one or more gait segments of the gait phase corresponding to the selected lower body muscles in combination with the other recited structural limitations of the device.
Regarding Claim 11, no prior art was found which taken alone or together teaches or fairly suggests the resistance torque is not output in the other ones of the plurality of gait segments within the gait phase that do not correspond to the selected lower body muscles associated with the exercise.
Regarding Claim 16, no prior art was found which taken alone or together teaches or fairly suggests identifying the one or more gait segments of the gait phase corresponding to the selected lower body muscles in combination with the other recited structural limitations of the device.
Regarding Claim 20, no prior art was found which taken alone or together teaches or fairly suggests a device such that the torque profile applies the resistance torque to the selected lower body muscles while not applying the resistance torque in other ones of the plurality of gait segments within the gait phase that do not correspond to the selected lower body muscles associated with the exercise. 
Regarding Claim 21, no prior art was found which taken alone or together teaches or fairly suggests a device which applies the resistance torque to the selected lower body muscles while not applying the resistance torque in other ones of the plurality of gait segments within the gait phase that do not correspond to the selected lower body muscles associated with the exercise.

Response to Arguments
Applicant's arguments filed 02/23/2022 with respect to Lim et al have been fully considered but they are not persuasive. 
Applicant argues that Lim et al does not disclose that the generated torque profile applies resistance within certain gait segments and thus Lim does not reduce strain on joint muscles as compared to traditional exercise. The examiner notes that Lim et al discloses that resistance is provided within certain gait segments (see paragraph 211, resistance is provided during certain get motions or gait segments. Paragraph 211 also discloses resistance can be applied through the entire gait of a user). Examiner further notes that the assistance and resistance provided by Lim et al is determined in part by the type of abnormal gait selected by the user, and Lim thus provides resistance to selected lower body muscles (see Paragraphs 73 and 173). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reducing strain on joint muscles as compared to traditional exercise) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, see page 1 lines 19-23, with respect to Claim 7 have been fully considered and are persuasive.  The rejection of Claim 7 has been withdrawn. 
Applicant’s amendments to Claim 11 are such that it overcomes the rejection set forth by the examiner. Upon reconsideration, examiner has indicated Claim 11 as allowable.
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on reference (Lee) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments regarding the combination of Lim and Lee, filed on 02/23/2022, have been fully considered but no longer apply. Claim 10 is rejected under the new grounds of rejection necessitated by amendment. As disclosed above, claims 7 and 11 are indicated allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170065441 A1 (Lee et al) teaches a walking assistance exoskeleton
US 20170027801 A1 (Choi et al) teaches a walking assistance exoskeleton
US 20210121354 A1 (Seo et al) teaches a wearable device which outputs torque to a user
US 20210162263 A1 (Roh) teaches a wearable device which provides resistance to a user during exercise.
US 20200289030 A1 (Ikeuchi) teaches a walking assistance exoskeleton

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/PETER H FORSTNER/               Examiner, Art Unit 3784                                                                                                                                                                                         



/ERIN DEERY/Primary Examiner, Art Unit 3754